   Case: 1:17-cr-00081-TSB Doc #: 27 Filed: 05/29/20 Page: 1 of 2 PAGEID #: 109




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 UNITED STATES OF AMERICA,               :       Case No. 1:17-cr-081
                                         :
 vs.                                     :       Judge Timothy S. Black
                                         :
 BRIAN D. JONES,                         :
                                         :
        Defendant.                       :

       ORDER DEFERRING DEFENDANT’S VOLUNTARY SURRENDER

       This case is before the Court on Defendant’s motion to defer his voluntary

surrender date. (Doc. 26). The U.S. Pretrial Office has also provided the Court with

Defendant’s relevant medical documentation.

       On November 22, 2019, this Court sentenced Defendant Brian D. Jones to serve a

term of fifty-one months imprisonment in the custody of the Bureau of Prisons (“BOP”).

(Doc. 19 at 1-2). The Court further permitted Defendant to voluntarily surrender to the

designated BOP facility, on a date to be determined by the U.S. Marshals. (Id.) On

March 31, 2020, the Court deferred Defendant’s date of voluntary surrender until June 1,

2020. (Doc. 23).

       On May 28, 2020, Defendant filed the instant motion, seeking to defer his

voluntary surrender date due to his current medical status. (Doc. 26). On May 29, 2020,

the Court received further confirmation and medical documentation of Defendant’s health

from the U.S. Pretrial Office. Defendant has been tested for COVID-19 and is currently

awaiting the results.
   Case: 1:17-cr-00081-TSB Doc #: 27 Filed: 05/29/20 Page: 2 of 2 PAGEID #: 110




      Given Defendant’s current health, and in light of the overwhelming public interest

in preventing the continued spread of COVID-19, Defendant’s motion to defer voluntary

surrender (Doc. 26) is GRANTED. Accordingly, the Court DEFERS Defendant’s

voluntary surrender date until Monday, July 27, 2020.

      IT IS SO ORDERED.

Date: 5/29/2020
                                                         Timothy S. Black
                                                         United States District Judge




                                           2
